Case: 17-10846      Document: 00514730781         Page: 1    Date Filed: 11/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-10846                            FILED
                                  Summary Calendar                  November 20, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

RAUL RODRIGUEZ-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:17-CR-5-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Raul Rodriguez-Martinez pleaded guilty to one count of illegal reentry
into the United States, and he was sentenced to serve an above-guidelines term
of 36 months in prison as well as a three-year term of supervised release. Now,
he argues that his sentence is substantively unreasonable because the district
court gave too much weight to his past misdeeds and that the district court
erred by imposing a condition of supervised release mandating that he undergo


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10846     Document: 00514730781      Page: 2   Date Filed: 11/20/2018


                                  No. 17-10846

substance abuse treatment because the record does not support a conclusion
that this treatment is needed.
      Because Rodriguez-Martinez did not specifically object to his sentence as
unreasonable, he did not preserve this claim, and the plain error standard
applies. See United States v. Peltier, 505 F.3d 389, 390-92 (5th Cir. 2007);
United States v. Whitelaw, 582 F.3d 256, 260 (5th Cir. 2009). To establish plain
error, Rodriguez-Martinez must show that the district court committed a clear
or obvious error that affected his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). Even if he does so, this court will correct the
error only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      If the challenged sentence deviates from the guidelines range, this court
must decide whether it “unreasonably fails to reflect the statutory sentencing
factors” set forth in 18 U.S.C. § 3553(a). United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006). This standard is met when the challenged sentence “(1)
does not account for a factor that should have received significant weight, (2)
gives significant weight to an irrelevant or improper factor, or (3) represents a
clear error of judgment in balancing the sentencing factors.” Smith, 440 F.3d
at 708.
      The record shows that the district court gave due consideration to the
§ 3553(a) factors and committed no error when balancing them.              See id.
Rodriguez-Martinez’s argument that the district court should have differently
balanced the § 3553(a) factors “is not a sufficient ground for reversal.” See
United States v. Malone, 828 F.3d 331, 342 (5th Cir.), cert. denied, 137 S. Ct.
526 (2016). He has shown no error, plain or otherwise, in connection with his
above-guidelines term of imprisonment.




                                        2
    Case: 17-10846     Document: 00514730781      Page: 3    Date Filed: 11/20/2018


                                  No. 17-10846

      The district court may impose a substance-abuse treatment condition “if
it has reason to believe that the defendant abuses controlled substances.”
United States v. Cothran, 302 F.3d 279, 290 (5th Cir. 2002). The record shows
that Rodriguez-Martinez has a history of substance abuse and thus supports
the district court’s imposition of this condition. See id.
      AFFIRMED.




                                        3